Tenney, J.
— The petitioners are owners and tenants in common of one-fifth part of the premises, described in the petition.
The title of B. S. Foster under the conveyance of the female petitioner and Catharine Dole,-on May 13, 1848, ceased on the foreclosure of the mortgage given to them at the time of the conveyance.
The proceedings in the attempt to set off the dower of the widow, and make division among the heirs at law of Daniel Dole, the intestate, were not in accordance with the provisions of law, and were void, according to the authorities cited for the petitioners.
Separate occupation from the time of this attempt, to that of filing of the petition, was productive of no rights in one against the others, which would interpose an obstacle to the judgment prayed for. The possession was by mutual consent.
Nil. the respondents are interested in the land, though in unequal proportions. Moses, Daniel and Catharine each hold one-fifth as the heirs of their father; and Moses and Daniel together as the grantees of Andrew. The latter is properly a party by the exception of “ Ms interest in his mother’s dower.” Interlocutory judgment must be entered.